EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021 has been entered.
 
Response to Arguments
With regard to the Applicants’ Remarks dated December 27, 2021:
Regarding the rejection of claims 1-20 under Double Patenting, Applicant’s amendment has been fully considered and is sufficient. Therefore, the rejection has been withdrawn.
Regarding the rejection of claims 1-20 under 35 U.S.C. 112 (pre-AIA ), second paragraph, Applicant’s amendment has been fully considered and is sufficient. Therefore, the rejection has been withdrawn. 
Regarding the rejection of claims 1, 8-11, and 13-17 under 35 U.S.C. 102(a) and claims 2-7, 12, and 18-20 under 35 U.S.C. 103(a), Applicant’s amendment and “amended independent claim 1 recites, among other things, constructing, by a multi-mote log creation agent, a multi-mote content log by aggregating the sensing/control content log of the first mote with a routing/spatial content log of a second mote that comprises a listing of mote addresses of motes directly accessible from the second mote and an assessment of qualities of data communication service on data communication links to such directly accessible motes, where the multi-mote content log comprises the sensing information, the control information, and the obtained time stamp from the sensing/control content log of the first mote and the listing of mote addresses of motes directly accessible from the second mote and the assessment of qualities of data communication service from the routing/spatial content log of the second mote. Madden, Mulgund, Chiloyan, Godlewski, and Madden Tag fail to describe or suggest at least these features. Indeed, none of these references use a multi-mote log creation agent to construct a multi-mote content log that comprises the sensing information, the control information, and the obtained time stamp from the sensing/control content log of the first mote and the listing of mote addresses of motes directly accessible from the second mote and the assessment of qualities of data communication service from the routing/spatial content log of the second mote”. Examiner agrees. Therefore, the rejection has been withdrawn. Upon further search and consideration, no new grounds of rejection are made. 
As to any arguments not specifically addressed, they are the same as those discussed above.

Allowed Claims
Claims 1-7 and 12-24 are allowed.

Related Prior Art
Batsell et al. (US 2002/0145978 A1) teaches creating a one-hop node list that comprises all other nodes within direct radio range (claim 4). However, Batsell does not teach all of the argued claimed features that were not taught by the prior art previously cited. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/OLEG SURVILLO/Primary Examiner, Art Unit 2442